[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On or about August 25, 2001, the plaintiff entered into a contract with the defendants for work to be performed at his house in Norwich, Connecticut, a cost of $35,000. Time was of the essence because the house had to be painted after the defendants completed the work on the roof.
The plaintiff paid $12,000 and was to pay the balance when work was one-third completed and the balance upon completion. He testified that the defendants promised to complete the work in six weeks. No work was done on the roof by October 15, 2001. On October 19, 2001, they still had not started the work. Defendant Hulton said he was too busy with other projects. Defendant Fisher said he would start the following Monday. On October 24, 2001, the plaintiff told them not to come back and demanded the return of his deposit which was not done.
Fisher testified they did other work on the property but not work on the roof. He acknowledged that he was not a licensed contractor. Also, he said that the contract had no starting or completion date both of which are required under the Home Improvement Act, Connecticut General Statutes § 20-429. Hulton is a licensed contractor.
Under the statute, the property owner does not have to pay under an invalid contract.
Accordingly, the plaintiff is entitled to recover the $12,000 he paid plus attorney's fees for violation of the CUTPA statute.
The court therefore awards the plaintiff $12,000 plus $1,137 in attorney's fees.
  ___________________ D. Michael Hurley Judge Trial Referee
CT Page 12133